                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MELANEY MCFARLAND,

                        Plaintiff,                                        8:20CV3020

        vs.                                                                ORDER
HOME DEPOT U.S.A., INC., A Delaware
Corporation;

                        Defendant.

       The above-captioned action was randomly assigned to the undersigned magistrate judge
for final disposition, and a motion to dismiss has now been filed. Unless all parties consent to final
disposition by a magistrate judge, the undersigned cannot enter a ruling on the pending motion. If
the parties do not so consent, the case will be reassigned to a district judge. Accordingly,


       IT IS ORDERED:
       1)      If the parties consent to final disposition of the case by the undersigned magistrate
               judge, on or before March 31, 2020, they shall complete the “CONSENT TO
               RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” form located on the
               court’s website at http://www.ned.uscourts.gov/forms/. After all parties have signed
               this form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically
               file this form or submit it to chambers.
       2)      In the absence of timely submitting the attached form in accordance with paragraph
               (1) of this order, the case will be reassigned to a district judge.


       Dated this 12th day of March, 2020.
                                                       BY THE COURT:

                                                       s./Michael D. Nelson
                                                       United States Magistrate Judge
